Case 1:19-cr-20186-KMW Document 19 Entered on FLSD Docket 04/10/2019 Page 1 ofYH
                                                                               8


                                                                                          Apr 9, 2019
                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT O F FLO RIDA

                  CASE NO. 19-20186-CR-WILLIAMS/TORRES
                                      18 U.S.C.j371
                                      18U.S.C.j1956(h)
                                      18U.S.C.j2428
                                      18U.S.C.j982(a)(1)
  UNITED STATES OF AM ERICA

  V.

  M A RIA TERE SA G O N IM A O L LAG A and
  GINGER G ARCES-UZCATEGUI,

                       D efendants.
                                                     /

                                         IND IC TM EN T
         TheGrand Jury chargesthat:

                                           C O U NT 1
                                     18U.S.C.j371
               (ConspiracytoTransportIndividualsforIllegalSexualActivity)
        From in or around April 2018, the exact date being linknow n to the Grand Jury and
                                                                                      ,

 continuing through on or aboutM arch 11, 2019,in M iam i-Dade County, in the Southern D istrict

 ofFlorida,andelsewhere, thedefendants,

                           M A R IA TER ESA G O N IM A O LLA G A
                                             and
                             G IN G ER G A R C ES-UZ CA TEG U I,

 did knowingly and intentionally com bine, conspire,confederate,and agree w ith each other and

 other persons,both known and unknown to the Grand Jury, to commitan offense againstthe

 United States,thatis, to transportindividualsin interstateand foreign comm erce with the intent
                                                                                ,

 thatsuch individualsengage in prostitution, and in any sexualactivity forwhich aperson could

 becharged with acrim inaloffense, in violation of Title 18, United States Code Section 2421.
                                                                               ,
Case 1:19-cr-20186-KMW Document 19 Entered on FLSD Docket 04/10/2019 Page 2 of 8




                      OBJECT AND PUR POSE OF THE CO NSPIM CY

         It was the object and purpose of the conspiracy fér the defendants and their
  coconspiratorsto enrich them selvesunlawfully by recruiting, organizing,and arranging high-end

  prostitution dates for adult females in multiple locations throughout the United States and

  abroad.

                      M A NN ER AN D M EA N S O F TH E CO NSPIR ACY

         The m eans and methods by which the defendants and their co-conspirators sought to

  accomplish thepurpose ofthe conspiracy included, nm ong otherthings,the follow ing:

                M ARIA TERESA GONIM A OLLA GA , a Colombian national residing in

  M inmi,Florida,recruited wom en tllrough variousIntem et-based socialmedia applications such
                                                                                         ,


  asInstagram ,to work forherashigh-end escortsand prostitm es GONIM A served asa broker,
                                                               .



  or m adam ,for the w om en she recnlited. In thatcapacity,she managed group chat room s on

  various online m essaging applications,such as W hatsApp, and would infonn the women, via

  groupmessages,ofescortingandprostitutionjobsavailable.
               GINGER GARCES-UZCATEG UI, a Venezuelan nationalresiding in M iami,

  Florida,workedwithcoconspiratorGONIM A to brokerhigh-endescortingandprostitutionjobs
  forwomen through onlinemessaging applications.

               Oncea woman accepted ajob,GONIM A and GARCES-UZCATEGUI would
 arrange forherto m eetthe custom er. Fortheirbrokerage services, GO NIM A and GARCES-

 UZCA TE G UI required at least a 30% com m ission fee, typically paid to them via an online

 m oney transfer service,such as Paypal,V enm o, and Zelle.

                                        O VER T A C TS

        In furtheranceoftheconspiracy,andto accomplishtheobjectsthereof,atleastoneofthe
Case 1:19-cr-20186-KMW Document 19 Entered on FLSD Docket 04/10/2019 Page 3 of 8



   co-conspirators conunitted and caused to be com m itted, in the Southel'n DistrictofFlorida
                                                                                                  ,   and
   elsewhere,atleastoneofthefollowing overtacts, nm ong others:

          1.     In or around April 2018, G ONIM A created a group chat room on the online

  messaging application W hatsApp, forthepurposeofm essaging wom en forhigh      -
                                                                                     end prostitution
  jobsinvariouscitiesin theUnited Statesandabroad G ONIM A and GARCES-UZCATEGUI
                                                      .



  wouldreceiveatleasta30% commissionfeeforeachjobtheyarranged           .



                On or about July 4, 2018, via the online messaging application W hatsApp
                                                                                        ,

  GONIM A messaged severalwom en in a group chatwith a solicitation fo
                                                                      rprostim tion located in
  Chicago, lllinois,with flights from New York, Los Angeles,and M inmi included
                                                                               , t
                                                                                 hatpaid
  upwardsof$2,000U SD foraone-day trip     .



                On or about A ugust 8, 2018,via the online m essaging application W hatsApp
                                                                                           ,

  GONIM A messaged severalwomen in a group chatwith a solicitation fo
                                                                     rprostitution located in
  theBahamas,with flightticketsincluded, thatpaid $2,500 USD perday fora two-nighttrip
                                                                                              .


        4.      On oraboutDecember 18, 2018,via the onlinem essaging application W hatsApp
                                                                                          ,

  GA R CE S-U ZCA TE G U I, m essaged several wom en in a group chat with a solicitation for

 prostitution located in M adrid, Spain and paying $2,500 USD , m inus a 30% comm ission fee to

 bepaid to GARCES-UZCATEGUI.

        Allin violation ofTitle 18, United StatesCode,Section 371.

                                           COUNT 2
                                      18U.S.C.j 1956(h)
                               (M oneyLaunderingConspiracy)
        From in or around A pril 2018, and continuing through in or arotmd M arch 2019
                                                                                      ,the
 exactdatesbeing unlcnown tothe Grand Jury, in M inm i-Dade County, in the Southern Districtof

 Florida,and elsewhere, thedefendant,
Case 1:19-cr-20186-KMW Document 19 Entered on FLSD Docket 04/10/2019 Page 4 of 8




                             M ARIA TERESA GO NIM A OLLAGA
                                          and
                               GIN GER GARCES-UZCATEGUI,
  did knowingly com bine, conspire,confederate,and agree with othersknown and unknown t
                                                                                         o the
  Grand Jury,to comm itcertain offensesagainsttheUnited States in violation ofTitle 18
                                                                ,                     , Uni
                                                                                          ted
  States Code, Section 1956, that is,to know ingly conduct a financial transaction affecti
                                                                                            ng
  interstate and foreign com merce, which transaction involved the proceedsofspecified tmlawful

  activity,knowing thatthe property involved in thetinalwialtransaction represented theproceeds

  of som e form of lm lawful activity, with the intent to m om ote the carrying on of specified

  tmlawfulactivity,inviolation ofTitle 18, UnitedStatesCode,Sedion 1956(a)(1)(A)(i)
                                                                                     .



         It is fdrther alleged that the specified tmlawful activity is the t
                                                                            ransportation of an
  individualin interstate and foreign comm erce, with the intent that such individual engage in

 prostitution,and in any sexualactivity for which thatperson could be charged with a clim inal

 offense,in violation ofTitle 18, United StatesCode, Sections2421.

        Allinviolation ofTitle 18, United StatesCode,Section 1956(h).

                        CR IM IN A L FO R FEITU RE A LLE G A TIO N S

        The allegations of this Indictm ent are re-alleged and fully incorporated here for the

 purposeofalleging forfeitureto theUnited StatesofAm erica ofcertain property in which one or

 more ofthedefendantshavean interest.

        Upon conviction ofthe offense alleged in CotmtOne, the defendantsshallforfeitto the

 United States,pursuantto 18 U .S.C.j2428,(1)thedefendants'interestin any property
                                                                                         ,   realor
 personal,thatwasused orintended to be used to com m itorto facilitate th
                                                                         e com m ission of the
 afore stated offense;and (2)any property,realorpersonal, constituting or derived from any




                                              4
Case 1:19-cr-20186-KMW Document 19 Entered on FLSD Docket 04/10/2019 Page 5 of 8



     proceeds that the defendants obtained, directly or indirectly
                                                                  , as a result of the afore stated
     offense.

            Upon conviction oftheoffensescharged in CountTwo thedefendantsshallforfeitto the
                                                            ,

     United States,pursuantto 18 U .S.C.j 982(a)(1),al1property,realorpersonal
                                                                                  ,   involved in the
     afore stated offensesand allproperty traceableto such property.

         A1l pursuant to Title 18, United States Code, Sections 2428 and
                                                                             982(a)(1),and the
  procedtlres setforth in Title 21, United States Code, Section 853,as m ade applicable here by

  Title 28, U nited States Code, Section 2461(c) and Title 18,United States Code
                                                                                , Section
  982(b)(1).

                                                       A TRU E BILL




                                                       FO    P         N




     !                         -k-
 ARIANA FAJARDO O                N
 UN          STA TES      TO    EY




     A    SA SIN  JOH A ES
 A       TANT UM TED STATES ATTORNEY




                                                 5
                             UNITED19
   Case 1:19-cr-20186-KMW Document  STATES DISTRI
                                       Entered onCT COURT
                                                  FLSD Docket 04/10/2019 Page 6 of 8
                             SOUTHERN DISTRICT OF FLORIDA

   UNITED STATES OF AM ERICA                  CASE NO.


   M ARIA TERESA GONIM A OL                                                   CERTIFICATE OF TRIAL ATTORNEYW
                            LA GA
   and
   GINGER GARCES-UZCATEGUI

                   Defendants.
                                                                Superseding Case lnform ation:
  '
  CourtDivision:(selectone)                      New Defendantts)
   X      M iami            Key W est            N umberofN ew Defendants
          FTL               W PB         FTP     Totalnumberofcounts

          ldo hereby certify that:
                   lhave carefully considered the allegationsofthe indictment,thenumberofdefendants
                   ofprobablew itnessesand thelegalcom plexitiesoftheIndictm enW nform ation attached,her
                                                                                                      theet
                                                                                                          num
                                                                                                           o ber         .

                 1am aFarethatthe information suppliedopthisstAtementwillb
                 Courtln settingtheircalqndarsandschedullngcrimmaltrlalsunde
                                                                           errtehe
                                                                                liedunda
                                                                                   mapontebyoftheeJu
                                                                                               th   dges
                                                                                                   Spe dyoftplaisl
                                                                                                          Tr
                 Act,Tltle 28 U.S.C.Sectlon 3l6l.
                 Interpreter:     (YesorNo)       Yes
                 Listlanguageand/ordialect
                                                  -   p-anlsh
                                                        -   -   -


                 Thiscasew illtake       5 -7    daysfortheparti
                                                                 estotry.
                 Please check appropriate category and type ofoffense listed below :
                (Checkonlyone)                                              (Checkonlyone)
        I       0 to 5 days
        11      6 to 10 days                                         Petty
                                          X                         M jnor
        lll     11to 20 days                                 M isdem .
        IV      21to 60 days                                 Felony                          X
        V       61 daysand over
        6:     Hasthiscasebeenpreviouslyfiled in thisDistrictCourt? (Y
        lfyes:                                                        esorNo)                    No
        Judge:                                      C
        tAttachcopygfdispositive                      aseNo.
        H                       prdel)
        IfasacomplalntbeenGledm thlsmatter?         (YesorNo) Yes
        M yej:
        Realglst
            atedraml
                  tqs
                    Ca sl
                     cele No.
                        aneousnumbers:                CaseNo 19-mi-2339-JJO
                                                                    .
        D                                                                                                  -
        Defendantts)lnfederalcustodyasof
         efendantts)lnstatpcpstodyasof
        Rule20 from theDlstnctof
       lsthisapotentialdeathpenaltycase?(YesorNo)           N- %        -

               Dpesthiscaseoriginatefrom amatterpending in theNorthern Region ofthe U
               prlorto October14, 2003?         Yes                         N oX                  .   S.Attorney'sOftk e
               Dpesthiscaseoriginatefrom a matter endig in thcCe ral gion ofthe U
               prlorto September 1 2007?
                                     ,     Yes             No                     S.Attorney'sOffice
                                                                                                  .




                                                                SS       H O N NES
                                                            AS STANT UNIT       ATES ATTORNEY
*penalty Sheetts)attached                                      RT ID NO .A5501644
                                                                                                               ftEN/4/8/08
Case 1:19-cr-20186-KMW Document 19 Entered on FLSD Docket 04/10/2019 Page 7 of 8



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLO RIDA

                                      PENALTY SHEET

  Defendant'sNam e:      M ARIA TERESA GO NIM A OLLAGA

  Case N o:

  Cotmt1:

  Conspiracyto Transportlndividualsin lnterstateand Foreian Com merceforProstitm ion

  Title 18.United StatesCodee Section 371

  *M ax.Penalty:Five(5)years
  Count2:

  Conspiracvto Comm itM oney Latmderina

 Title 18.United StatesCode. Section 19564h)

 *M ax.Penalty:Twenty (20)years




  *R efers only to possible term ofincarceration, does notinclude possible fines
                                                                                ,restitution,
           specialassessm ents,parole term s,or forfeituresthatm ay be applicable.
Case 1:19-cr-20186-KMW Document 19 Entered on FLSD Docket 04/10/2019 Page 8 of 8



                             UN ITED STATE S D ISTR IC T C O UR T
                             SO U TH ER N DISTR IC T O F FLO RID A

                                        PEN A LTY SH EET

  D efendant'sN am e:     G IN G ER G AR C ES-U ZC A TEG U I

  C ase N o:

   Cotmt1:

   Conspiracy to TransportIndividuals in Interstate and Foreicn Com m erce forProstim tion

  Title 18.United States Code.Section 371

   *M ax.Penalty:Five(5)years
   Colm t2:

  Conspiracy to Comm itM oney Latmdering

  Title 18,United StatesCodesSection 1956th)

  *M ax.Penalty:Twenty (20)years




   *R efers only to possible term ofincarceration,doesnotinclude possible fines,restitution,
            specialassessm ents,parole term s,or forfeitures thatm ay be applicable.
